urnedNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a decision on the petition for suspension of prosecution under 37 CFR § 1.103(c) filed on January 26, 2021.

The petition is GRANTED. 

Pursuant to applicant's request filed on January 26, 2021, action by the Office is suspended on this application under 37 CFR § 1.103(c) for a period of 3 months from January 26, 2021.  

Suspension of action under 37 CFR § 1.103(a)-(d) at the applicant’s request will cause a reduction in patent term adjustment accumulated (if any) under 37 CFR § 1.703.  The reduction is equal to the number of days beginning on the date a request for suspension of action was filed and ending on the date of the termination of the suspension.  See 37 CFR § 1.704(c)(1).

Additionally, the non-final Office Action mailed Feb. 05, 2021 was sent in error and is hereby vacated.  A new action will be mailed after the expiration of the suspension in turn.

Any inquiry concerning this decision should be directed to Ayaz sheikh whose telephone number is (571) 272-3795. 


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476